Luke, J.
Exception is taken by Council Brothers, a copartnership, and H. S. Council individually, to a judgment of the city court of Americus, overruling their motion for a new trial, in an action on a promissory note, brought against them by International Agricultural Corporation.
Since the general grounds of the motion for a new trial are not referred to in the brief of counsel for the plaintiff in error, no consideration has been given to them.
The special grounds of the amendment to the motion that are numbered 1, 2, 3, 4, 6, and 7 do not meet the requirement that such grounds must be complete and understandable within themselves, without reference to any other part of the record. See Dees v. State, 41 Ga. App. 321 (5) (152 S. E. 913).
The refusal of the trial court to allow an amendment to an answer, assigned as error in special ground 5, is not a proper ground of a motion for a new trial. Hendricks v. Georgia Fertilizer Co., 40 Ga. App. 427 (3) (149 S. E. 711).
No error appears in the judgment of the trial court herein complained of.

Judgment affirmed.


Broyles, G. J., concurs. Bloodworth, J., absent on account of illness.